DATE: January 16, 2015
                                                                                                            FILED IN
                                           NOTICE OF APPEALS                                         14th COURT OF APPEALS
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                            HOUSTON, TEXAS
                                                                                                     1/16/2015 5:15:10 PM
TO:         14TH COURT OF APPEALS
                                                                                                     CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2011-20853B

VOLUME                  PAGE                   OR       IMAGE # 63799564

DUE: 03-09-15                                       ATTORNEY TBN PRO SE #2

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14 TH COURT OF APPEALS


DATE ORDER SIGNED:                  01-08-15

MOTION FOR NEW TRIAL/REQUEST FOR FINDINGS OF FACT DATE FILED: NONE

REQUEST TRANSCRIPT DATE FILED                            NO REQUEST– RULE 34.5

NOTICE OF APPEAL DATE FILED                              01-13-2015

NUMBER OF DAYS: ( CLERKS RECORD )                         60- No Post-Trial Motion filed
FILE ORDERED:             YES            NO          IMAGED FILED:              YES           NO


CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                              By: /s/PHYLLIS WASHINGTON
                                                                     PHYLLIS WASHINGTON, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card            Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM      JAN 16, 2015(C1)
INT6510                     CIVIL CASE INTAKE               OPT: _____ - INT
                          GENERAL PARTY INQUIRY             PAGE:    1 -    1

CASE NUM: 201120853B_ PJN> __ TRANS NUM: _________ CURRENT COURT: 310 PUB? _
CASE TYPE: OTHER FAMILY                     CASE STATUS: DISPOSED (FINAL)
STYLE: WILLIAMS, KELDRIC                  VS JONES-WILLIAMS, SHAQUAIL
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00002-0001 DEF          JONES-WILLIAMS, SHAQUAIL
_     00001-0001 PLT 24031799 WILLIAMS, KELDRIC                  CARROLL-CURTI




==> (2) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.   3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD    8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP